     Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 1 of 31



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

CRAIG COUTURIER                                            CIVIL ACTION

VERSUS                                                     NO. 19-12497

BARD PERIPHERAL VASCULAR,                                  SECTION: “B”(2)
INC. AND C.R. BARD, INC.

                             ORDER AND REASONS

            Before the Court are defendants’ motion for summary

judgment on all claims (Rec. Docs. 122, 141) and plaintiff’s motion

for partial summary judgment on defendants’ affirmative defenses

(Rec. Docs. 102, 124).


      After reviewing the motions, supplemental briefings, and oral

arguments, IT IS ORDERED that the defendants’ motion for summary

judgment on all claims is GRANTED IN PART and DENIED IN PART.


      IT IS FURTHER ORDERED that the plaintiff’s motion for partial

summary judgment on defendants’ affirmative defenses is DENIED.


I.    FACTS AND PROCEDURAL HISTORY

      This is a products liability action that was remanded to

this Court from the multidistrict litigation captioned In re:

Bard IVC Filters Products Liability Litigation, MDL 2641, in the

United States District Court for the District of Arizona. (the

“MDL”). The parties agreed that voluminous and comprehensive

fact and expert discovery was undertaken in the MDL and that

                                      1
    Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 2 of 31



general fact and expert discovery has been completed and is

closed, with two narrow exceptions: (1) any new medical

literature published since 2017 may be added to the reliance

lists of general experts, and the general experts may expand

their trial testimony from the MDL to include a discussion of

such new literature 1, and (2) defendants shall supplement their

disclosures of adverse event data 2. No further general fact or

expert discovery shall be pursued.


      Plaintiff brings this action for personal injuries suffered

after being implanted with an Inferior Vena Cava (“IVC”) filter

medical device manufactured by defendants. Rec. Doc. 6-9 at 25.

An IVC filter is a device that is designed to filter or “catch”

blood clots that travel from the lower portions of the body to

the heart and lungs. Id. at 30.         IVC filters were originally

designed to be permanently implanted in the IVC. 3 Id. The IVC is

a vein that returns blood to the heart from the lower portions



1
  Defendants have expressly reserved their right to object to the admissibility
and/or relevance of any post-implant studies or literature for any and all
purposes.
2
  The parties acknowledge and agree that defendants’ production and
supplementation of adverse event data in this case will be the same as that
production by defendants in Caldera v. C.R. Bard, Inc. et al., case no. CV19-
4266 PHX DGC pending in the United States District Court of the District of
Arizona before Judge David G. Campbell (who oversaw the MDL). Defendants have
expressly reserved their right to object to the admissibility and/or
relevance of the adverse event date for any all purposes.
3
  Defendant’s Simon Nitinol Filter (“SNF”) “had a well-established safety
record and had been sold for years for permanent implantation only.” Rec.
Doc. 141-1 at 52.
                                      2
    Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 3 of 31



of the body. Id. In certain people, blood clots travel from the

vessels in the legs and pelvis, through the vena cava and into

the lungs. Deep vein thrombosis (“DVT”) occurs when the blood

clots develop in the deep leg veins and once these clots reach

the lungs, they are considered pulmonary emboli (“PE”)—

presenting risk to human health, including death. Id. IVC

filters have been on the market for decades but were limited to

patients who could not manage their DVT/PE with prescribed

medications. Id. at 31. Defendants were the first medical device

manufacturer to obtain FDA clearance for marketing a

“retrievable” IVC filter in July 2003. Id. at 31.


     Plaintiff Craig Couturier presented to the emergency room

on May 6, 2011 with complaints of “headaches, nausea and

vomiting. Rec. Doc. 141-1 at 2. He was diagnosed with severe ear

infections and meningitis and underwent surgery to treat the ear

infections. Id. Following surgery, plaintiff “showed an upper

gastrointestinal bleed from a Mallory-Weiss tear 4.” Id. Plaintiff

required multiple transfusions and was anemic. Id. at 3. On May,

2011, a scan of his lungs showed plaintiff had pulmonary emboli



4
 A Mallory-Weiss tear is a tear of the tissue of the lower esophagus and is
most often caused by violent coughing or vomiting. Left untreated, it can
lead to anemia, fatigue, shortness of breath, and even shock. Mallory-Weiss
Tear, Johns Hopkins Medicine, CONDITIONS AND DISEASES,
https://www.hopkinsmedicine.org/health/conditions-and-diseases/malloryweiss-
tear (last accessed June 9, 2021).
                                      3
    Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 4 of 31



in his left lower lobe. Id. Because of his anemia and

transfusions, plaintiff could not be placed on blood thinners,

but needed to be protected from further PE. Id.


      Dr. Jose Mena 5, a board-certified vascular and

cardiothoracic surgeon, discussed potentially implanting an IVC

filter with plaintiff as a form of treatment. 6 Id. Dr. Mena

explained the risks and benefits to plaintiff and his wife and

they “voiced understanding and wished to proceed.” Id. at 7.

Plaintiff’s wife signed a consent form (that included various

risks associated with IVC implant procedures, including “heart

problems” and “displacement of device requiring retrieval”) on

plaintiff’s behalf following Dr. Mena’s consultation. Id. at 9-

10. Dr. Mena then implanted an Eclipse® IVC filter 7 in plaintiff

under what plaintiff’s wife described as “emergent conditions”

because it was the only IVC filter available at the hospital.

Id. at 11-12.




5
   Dr. Mena practices at Ochsner Health Center and had experience implanting
IVC filters (including the Eclipse®) dating back to 2005. Rec. Doc. 141-1 at
12.
6
  Dr. Mena wanted to prevent another PE from occurring because he could have
had significant problems, including death. Rec. Doc. 141-1 at 5. Dr. Mena
performed a risk-benefit analysis in determining whether an IVC filter was
appropriate for plaintiff and that it was the “best option available.” Id. at
6.
7
  The FDA cleared the Eclipse® filter on January 14, 2010. Rec. Doc. 6-9 at 53.
The Eclipse® filter is the fifth subsequent model of defendant’s IVC filters.
Predecessor models included the original Recovery® Vena Cava Filter, followed
by the G2®, G2® Express, and G2® X filters.
                                      4
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 5 of 31



     Medical device manufacturers, like defendant, provide an

“Instructions for Use” document {“IFU”) in the same box with the

device. Rec. Doc. 141-1 at 13. According to the Eclipse®

filter’s IFU, it is a venous interruption device “designed to

prevent pulmonary embolism” and is “designated to act as a

permanent filter,” but “when clinically indicated, … may be

percutaneously removed after implantation according to the

instructions provided under the Optional Removal Procedure.” Id.

13-14. The IFU includes several indications for use, warnings,

and potential complications such as:


     Filter fractures are a known complication of vena cava
     filters. There have been some reports of serious pulmonary
     and cardiac complications with vena cava filters requiring
     the retrieval of the fragment utilizing endovascular and/or
     surgical techniques.

     Movement, migration or tilt of the filter are known
     complications of vena cava filters. Migration of filters to
     the heart or lungs has been reported. There have also been
     reports of caudal migration of the filter. Migration may be
     caused by placement in IVCs with diameters exceeding the
     appropriate labeled dimensions specified in this IFU.
     Migration may also be caused by improper deployment,
     deployment into clots and/or dislodgment due to large clot
     burdens. Rec. Doc. 141-1 at 15 (emphasis included).

     Possible complications include, but are not limited to …
     [p]erforation or other acute or chronic damage of the IVC
     wall … [d]istal [e]mbolization … and [o]rgan [i]njury. Id.
     at 17 (internal quotes omitted).




                                    5
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 6 of 31



     Notably, the parties are contentious about whether Dr. Mena

read the IFU prior to implanting the filter in plaintiff; Dr.

Mena could not recall whether he read it or not because of the

elapsed time between treating plaintiff and his deposition. Rec.

Doc. 141-1 at 19. Moreover, the parties argue whether Dr. Mena

properly deployed the filter and to what extent did plaintiff

follow up with Dr. Mena post-implantation. Id. at 23-25.


     In October 2016, plaintiff presented at the emergency room

and a CT showed that a “linear metallic foreign body” was found

in plaintiff’s right ventricle of his heart. One was found in

his lung in November 2016. Rec. Doc. 141 at 5. Plaintiff

consulted with Dr. Mena and a cardiologist, Dr. Ghiath Mikdadi,

and both agreed that at that time the fragment in plaintiff’s

heart was stable and advised plaintiff to “leave it alone.” Rec.

Doc. 122-2 at 7. Subsequent scans have shown that the fragment

is unchanged in position and is stable. Id. However, as of

December 2019, plaintiff’s IVC has been perforated in eight

places and he continues to suffer from shortness of breath,

irregular heartbeat, and hip pain. Id. Because of this,

plaintiff alleges he is at risk of the filter further

penetrating adjacent organs such as his spine, duodenum, and

aorta, which could result in symptomatic or life-threatening

hemorrhage, infection, bowel perforation, bowel obstruction, leg
                                    6
    Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 7 of 31



pain, or back pain. Rec. Doc. 141 at 5. Plaintiff further

alleges that he is at risk of deadly cardiac complications and

further penetration may lead to pericardial tamponade 8, arrythmia

and infection. Id.


      Plaintiff filed his master short complaint for damages in

the United States Court for the District of Arizona on July 13,

2017. Rec. Doc. 1 at 4. His short form complaint asserts

thirteen causes of action against defendants including strict

liability and negligent manufacturing defect (Counts I, V),

design defect (Counts III, IV), and failure to warn (Counts II,

VII), negligent misrepresentation (Count VIII), negligence per

se (Count IX), breach of express and implied warranty (Counts X,

XI), fraudulent misrepresentation and concealment (Counts XII,

XIII), and violation of state consumer laws (Count XIV). Rec.

Doc. 1 at 3. Plaintiff also alleges punitive damages. Id. at 4.

The case was then transferred to this court on September 9,

2019. Rec. Doc. 5.




8
  Cardiac tamponade happens when extra fluid builds up in the space around the
heart. This fluid puts pressure on the heart and prevents it from pumping
well. Cardiac Tamponade, HEALTH LIBRARY, https://www.cedars-sinai.org/health-
library/diseases-and-conditions/c/cardiac-tamponade.html (last accessed June
7, 2021).
                                      7
      Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 8 of 31



II.    LAW AND ANALYSIS

       Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate       when      “the     pleadings,       depositions,        answers      to

interrogatories,         and      admissions     on   file,   together        with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). A

genuine issue of material fact exists if the evidence would allow

a reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

court    should     view    all    facts   and    evidence    in   the    light      most

favorable to the non-moving party. United Fire & Cas. Co. v. Hixson

Bros. Inc., 453 F.3d 283, 285 (5th Cir. 2006). Mere conclusory

allegations are insufficient to defeat summary judgment. Eason v.

Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

       The   movant      must     point    to   “portions     of   ‘the       pleadings,

depositions, answers to interrogatories, and admissions on file,

together     with     the      affidavits,       if   any,’   which      it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

                                            8
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 9 of 31



present other evidence to establish a genuine issue. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

     A. Defendant’s Motion for Summary Judgment

     Defendants seek summary judgment on all claims asserting that

all of plaintiff’s claims fail for lack of causation. Rec. Doc.

122 at 1. Plaintiff cannot survive summary judgment because neither

of his experts, Dr. Darren Hurst and Dr. Derek Muehrcke, can

connect an alleged defect, negligence, or defendant’s conduct to

plaintiff’s injuries. Rec. Doc. 122-2 at 9. Defendants contend

that if the Court grants their motions to exclude or limit opinions

of Dr. Hurst and Dr. Muehrcke in their entirety, then the Court

should grant summary judgment in their favor for that reason alone.

                                    9
     Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 10 of 31



Rec. Doc. 122-2 at 3. Defendants assert that without these two

experts, plaintiff will have no expert who can render an opinion

concerning specific causation. Id. Even still, defendant argues,

neither    expert   offers   the   opinion   of   an   allegedly   defective

condition in the Eclipse® filter that caused plaintiff’s injuries.

Id. A threshold question for the court to answer before considering

whether plaintiff can prove causation is whether the court will

exclude or limit Dr. Hurst and Dr. Muehrcke’s expert opinions.


       Defendants argue that Counts IV, VIII, IX, XI, XII, XIII, and

XIV and plaintiff’s claims for punitive damages fail as a matter

of law because these claims are not set forth in the Louisiana

Products Liability Act (“LPLA”) and the LPLA bars claims based on

any theory of liability not set forth within it. Rec. Doc. 122 at

2.     Moreover, defendant’s argue that plaintiff’s manufacturing

defect claim must fail because plaintiff has not presented any

evidence that his specific IVC filter deviated in a material way

from the manufacturer’s specifications or performance standards

from otherwise identical filters that defendants manufactured at

the time the device left defendants’ control. Id. And defendants

contend plaintiffs cannot prove that such a deviation was the

proximate cause of his injuries. Id.




                                      10
    Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 11 of 31



                     Louisiana Products Liability Act


      The Louisiana Products Liability Act (“LPLA”) sets forth the

exclusive theories of liability that can be brought against a

manufacturer for damage caused by their products. LA. STAT. ANN. §

2800.52    (2020).    Circumstances      or   conduct    that   will   trigger

liability of a manufacturer under LPLA constitute fault under LA.

CIV. CODE. art. 2315, so that the products action against the

manufacturer continues to be in tort. The LPLA provides that a

“manufacturer of a product shall be liable to claimant for damage

proximately caused by a characteristic of the product that renders

the product unreasonably dangerous when such damage arose from a

reasonably anticipated use 9 of the product by the claimant or

another person or entity.” LA. STAT. ANN. § 2800.54 (2020). The LPLA

outlines four instances when a product is “unreasonably dangerous”

including: (1) in construction or composition, LA. STAT. ANN. §

2800.55; (2) in design, LA. STAT. ANN. § 2800.56; (3) when the

manufacturer    has    not   provided    an   adequate   warning   about    the

product, LA. STAT. ANN. § 2800.57; (4) when the product does not

conform to an express warranty of the manufacturer about the

product, LA. STAT. ANN. § 2800.58.




9
 “Reasonably anticipated use” means a use or handling of a product that the
product’s manufacturer should reasonably expect of an ordinary person in the
same or similar circumstances. La. Stat. Ann. § 2800.53(7) (2020).
                                        11
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 12 of 31



     To prevail under any theory under the LPLA, plaintiff must

establish four elements: (1) defendant manufactured the product at

issue;   (2)   plaintiff’s   injury      was   proximately   caused   by   a

characteristic of the product; (3) this characteristic made the

product unreasonably dangerous; and (4) plaintiff’s injury arose

from a reasonably anticipated use of the product by plaintiff or

someone else. Stewart v. Capital Safety USA, 867 F.3d 517, 520

(La. 2017) (citing Stahl v. Novartis Pharm. Corp., 283 F.3d 254,

260-61 (5th Cir. 2002)). A “proximate cause” is generally defined

as any cause which, in natural and continuous sequence, unbroken

by an efficient, intervening cause, produces the result complained

of without which the result would not have occurred. Marable v.

Empire Truck Sales of Louisiana, LLC., 221 So. 3d 880, 901 (La.

Ct. App. 2017). If there is more than one cause of injury, a

defendant’s conduct is a cause-in-fact, or proximate cause, if it

is a substantial factor generating the plaintiff’s harm. Id. Under

Louisiana law, plaintiff bringing products liability action must

prove not only causation-in-fact, but also that product was most

probable cause of injury. Wheat v. Pfizer, Inc., 31 F.3d 340, 342

(5th Cir. 1994) (citing Brown v. Parker-Hannafin Corp., 919 F.2d

308, 311 and n.9, 312 (5th Cir. 1990).


     Plaintiff withdrew any of his claims that are not cognizable

under the LPLA and his claims based on manufacturing defects,
                                    12
     Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 13 of 31



rendering defendants’ motion moot on these points. Rec. Doc. 141.

At 4. Because plaintiff withdrew 10 these claims, he now asserts

only five claims against defendants:


             o Count III: Strict Products Liability – Design defect
             o Count IV: Negligence – Design
             o Count II: Strict Products Liability – Information
               Defect (failure to warn)
             o COUNT VII: Negligence – Failure to Warn
             o COUNT X: Breach of Express Warranty

       Defendant contends that because such claims must be analyzed

under the LPLA, plaintiff actually advances only three claims:

design defect, inadequate warning, and breach of express warranty.

Rec. Doc. 159-1 at 2. This court agrees.


        1.     Design Defect

       Defendants argue that plaintiff cannot prevail on his design

defect claims because he has not provided any evidence there was

a defect in the design of plaintiff’s filter, or the design was

unreasonably      dangerous,   which    was      the   cause   of   his    specific

injuries.      Rec.   Doc.   122-2     at   4.     Moreover,    Dr.       Mena   was

independently aware of the risks associated with the filter at the

time of implant. Id. at 5. Further, defendant argues the comment

K of § 402(A) of the Restatement (Second) of Torts bars plaintiff’s

design defect claim based on a strict liability theory. Id.



10
 Plaintiff submits that defendants’ motions with respect to Counts I, V,
VIII, IX, XI, XII, XIII, XIV, and punitive damages are moot.
                                       13
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 14 of 31



     A product is unreasonably dangerous in design, if at the time
     the product left its manufacturer’s control: (1) an
     alternative design for the product that was capable of
     preventing the claimant’s damage existed; and (2) the
     likelihood that the product’s design would cause the
     claimant’s damage and the gravity of that damage outweighed
     the burden of the manufacturer of adopting such alternative
     design and the adverse effect, if any, of such alternative
     design on the utility of the product. An adequate warning
     about a product shall be considered in evaluating the
     likelihood of damage when the manufacturer has used
     reasonable care to provide the adequate warning to users and
     handlers of the product. LA. STAT. ANN. § 2800.56.

     A manufacturer of a product shall not be liable for damage
     proximately caused by a characteristic of the product’s
     design if the manufacturer proves that, at the time the
     product left his control: (1) he did not know and, in light
     of   then-existing   reasonably   available   scientific   and
     technological knowledge, could not have known of the design
     characteristics that caused the damage or the danger of such
     characteristic; or (2) he did not know and, in light of then-
     existing reasonably available scientific and technological
     knowledge, could not have known of the alternative design
     identified by the claimant; or (3) the alternative design
     identified by the claimant was not feasible, in light of then-
     existing reasonably available scientific and technological
     knowledge or then-existing economic practicality. LA. STAT.
     ANN. § 2800.59(A).

     To survive a summary judgment on the claim of defective

design, the plaintiff must present competent evidence that would

enable a trier of fact to conclude at the time the product left

the manufacturer's control 1) there existed an alternative design

for the product that was capable of preventing the claimant's

damage, and 2) the likelihood that the product's design would cause


                                    14
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 15 of 31



the claimant's damage and the gravity of that damage outweighed

the burden on the manufacturer of adopting the alternative design

and the adverse effect, if any, of the alternative design on the

utility of the product. Louisiana law does not allow a fact finder

to presume an unreasonably dangerous design solely from the fact

that injury occurred. Ashley v. GMC, 666 So. 2d 1320, 1320 (La.

Ct.   App.   1996).   Known    and   disclosed    risks   associated   with   a

particular medical procedure using a certain product cannot be

considered a product defect. See McMillen v. Danek Medical, Inc.,

No. 95-1796, 1999 WL 1117104, at *2-3 (E.D. La. July 16, 1999).


      First, the plaintiff must show that an alternative design

existed for the product at the time it left the manufacturer’s

control, and the alternative design was capable of preventing the

plaintiff’s damage. Bernard v. Ferrellgas, Inc., 689 So. 2d 554,

558 (La. Ct. App. 1997). If there was no alternative way to make

the   product     safer,    the   defendant   could   not    have   prevented

plaintiff’s injuries and therefore, the defendant is not liable

under a design defect theory.


      Louisiana    courts     have   determined    whether   an   alternative

design was capable of preventing plaintiff’s damage through a

cause-in-fact analysis. Courts which have evaluated cause in fact

have applied the “but for” and substantial factors test both


                                       15
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 16 of 31



alternatively and in combination to determine cause in fact. Quick

v. Murphy Oil Co., 643 So. 2d 1291, 1295 (La. Ct. App. 1994).

“Conduct is a cause in fact of harm to another if it was a

substantial factor in bringing that harm.” Thomas v. Missouri

Pacific R.R. Co., 466 So. 2d 1280, 1285 (La. 1985). The requirement

that an alternative design be capable of preventing the injury

essentially asks whether the defendants’ design decisions were a

substantial factor in bringing about plaintiff’s injuries, i.e.,

whether plaintiff’s injuries would have been prevented “but for”

defendant’s failure to adopt an alternative design.


       If an alternative product capable of preventing plaintiff’s

damages existed, the court must then weigh the utility of the

product against the risk of the harm. Bernard v. Ferrellgas, Inc.,

689 So. 2d 554, 558 (La. Ct. App. 1997). The first determination

to be made is what risk, if any, the product in question created.

Id. at 560. The court may consider any effect an adequate warning

may have had on the likelihood of damages in assessing this risk.

Id. Then, the court must determine whether a reasonable person

would conclude that the danger-in-fact, whether foreseeable or

not, outweighs the utility of the product. Id. at 561.


       Defendants rely on Dr. Muehrcke and Dr. Mena’s concession

that   all   IVC   filters   can   fracture,   migrate,    embolize,   and


                                    16
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 17 of 31



perforate.       Rec.   Doc.   122-2   at    18.   Therefore,   none   of   these

potential complications can be considered a “defect” and no claim

for a design defect can survive summary judgment. Id. Defendants

also assert that plaintiff’s expert evidence is unreliable and

otherwise incompetent because neither Dr. Hurst nor Dr. Muehrcke

are qualified to testify about product design. Id. Regardless,

plaintiff failed to set forth a single defect that proximately

caused any alleged injuries. Rec. Doc. 159-1 at 3.


      In response, plaintiff argues that his experts relied on Dr.

McMeeking’s engineering expertise in opining that the filter was

unreasonably dangerous, and the dangers of this filter outweighed

any benefits at the time it was implanted in plaintiff. Rec. Doc.

141   at   19.    Further, plaintiff’s        experts   identified the      Simon

Nitinol filter as a safer alternative permanent filter, and the

Gunther Tulip filter as a safe alternative retrievable filter. Id.

at 19-20. Plaintiff argues summary judgment is inappropriate at

this time because there is a genuine question as to a material

fact of whether the Eclipse was defectively designed and whether

a safer alternative design was available.




                                        17
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 18 of 31



     Plaintiff’s arguments are unconvincing. Plaintiff points to

two possible things that could possibly be interpreted as a design

defect. First, plaintiff points to defendants’ design differences

between the Eclipse and previous models of IVC filters and assert

that “because no other attributes of the filter were changed …

design deficiencies represented by tilt, perforation and migration

were left unaffected.” Rec. Doc. 141 at 19. Yet, plaintiff still

does not describe such design deficiencies or provide any evidence

that these deficiencies exist and are the cause of the tilt,

perforation, migration, etc. As explained, supra, just because an

injury has occurred (such as a perforation), does not mean that a

defect exists.


     Next, plaintiff appears to contend that because defendants

allegedly did not follow “professional and industry standards in

the engineering activities” there was a design defect in the

Eclipse filters. Rec. Doc. 141 at 19. Plaintiff confuses design

process with a product defect and does not make a causal link that

some misstep in not adhering to these standards lead to a defect

in the filters.


     Finally, plaintiff failed to provide evidence that any “safer

alternative” filter like the Simon Nitinol or Gunther Tulip would

have prevented plaintiff’s injuries. Plaintiff’s experts alleged


                                    18
     Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 19 of 31



the Eclipse filter       has higher complication rates 11 but having

higher complication rates does not negate the fact that these

alternative filters still put patients at risk of the same injuries

as the Eclipse filter.


       Because plaintiffs fail to provide evidence of a design defect

or of an alternative filter that could have prevented his injuries,

defendants are entitled to summary judgment on plaintiff’s design

defect claims.


        2.    Failure to Warn

       A product is unreasonably dangerous because an adequate
       warning about the product has not been provided if, at the
       time the product left its manufacturer’s control, the product
       possessed a characteristic that may cause damage and the
       manufacturer failed to use reasonable care to provide an
       adequate warning of such characteristic and its danger to
       users and handlers of the product. LA. STAT. ANN. § 2800.57.

       A manufacturer of a product shall not be liable for damage
       proximately caused by a characteristic of the product if the
       manufacturer proves that, at the time the product left his
       control, he did not know and, in light of then-existing
       reasonably available scientific and technological knowledge,
       could not have known of the characteristics that caused the
       damage or the danger of such characteristic. LA. STAT. ANN. §
       2800.59(B).

       A manufacturer has a continuing statutory duty to warn of any

danger inherent in the normal use of its product which is not


11
 The MDL court prevented Dr. Hurst from opining, inter alia, that Bard
filters have higher complication rates that other IVC filters. Rec. Doc. 122-
2 at 19.
                                      19
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 20 of 31



within the knowledge of an ordinary user. American Cent. Ins. Co.

v. Terex Crane, 861 So. 2d 228, 231 (La. Ct. App. 2003). An

“adequate warning” contains two components: “the warning must both

lead the ordinary user or handler to contemplate the danger in

using the product” and “to either use it safely or decline to use

it.” Stahl v. Novartis Pharmaceuticals Corp., 283 F.3d 254, 271

(5th Cir. 2002) (quoting Thomas C. Galligan, Jr., The Louisiana

Products Liability Act: Making Sense of it All, 49 LA. L. R EV. 629,

677 (1989)).


       Under Louisiana law, a manufacturer of medical drugs and

devices generally has no duty to warn consumers directly of any

risks or contraindications associated with its product. McCarthy

v. Danek Medical, Inc., 65 F.Supp. 2d 410, 413 (E.D. La. 1999)

(citing Mikell v. Hoffman-LaRoche, Inc., 649 So. 2d 75, 80 (La.

Ct. App. 1994)). Under the “learned intermediary doctrine,” the

doctor acts as an informed intermediary between the drug company

and the patient, and thus, a drug manufacturer has a duty to warn

the prescribing doctor, rather than the patient, of potential risks

associated with the use of the drug. Brown v. Glaxo, Inc., 790 So.

2d 35, 38 (La. Ct. App. 2000). The drug manufacturer’s duty to

warn   the   prescribing   doctor   under    the   learned   intermediary

doctrine is fulfilled when the prescribing doctor is informed of

the potential risks from the drug’s reasonably anticipated use so
                                    20
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 21 of 31



that the physician may intelligently decide on its use with the

particular patient, and the doctor must then advise the patient

accordingly. Id. (citing Mikell v. Hoffman-LaRoche, Inc., 649 So.

2d 75, 79-80 (La. Ct. App. 1994)). To recover for a failure to

warn under this doctrine, a plaintiff must show (1) that the

defendant failed to warn the physician of a risk associated with

the use of product, not otherwise known to the physician, and (2)

that the failure to warn the physician was both a cause in fact

and the proximate cause of the plaintiff’s injury. Willett v.

Baxter Intern., Inc., 929 F.2d 1094, 1098 (5th Cir. 1991). Because

the defective aspect of the product must cause the injury, the

plaintiff must show that a proper warning would have changed the

decision of the treating physician, i.e., that “but for” the

inadequate warning, the treating physician would not have used or

prescribed the product. Id. at 1098-99.


     A   “mere   allegation   of inadequacy”    is   insufficient for      a

plaintiff to survive summary judgment on a failure-to-warn claim.

Anderson v. McNeilab, Inc., 831 F.2d 92, 93 (5th Cir. 1987).

Plaintiff must go beyond the pleadings and designate specific facts

in the record showing that there is a genuine issue for trial to

defeat summary judgment.




                                    21
     Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 22 of 31



       The Fifth Circuit has held that a warning is not adequate as

a matter of law simply because the warning contained a clear and

unambiguous reference to the injury plaintiff suffered.                      Stahl,

283 F.3d at 267. For summary judgment of an inadequate warning

claim    to    be     appropriate, the      plaintiff’s     physician must     also

unequivocally testify that the warning was adequate to inform her

of    the     risks     involved     in   prescribing   the   drug.    Id.    Under

Louisiana’s           learned      intermediary     doctrine,    the    treating

physician’s knowledge is the focus of the inquiry. “The doctor’s

testimony provides added assurance that the language in the package

insert was worded strongly enough to adequately inform him or her

of the actual level of risk involved.” Id. When a particular

adverse effect is clearly and unambiguously mentioned in a warning

label and the prescribing physician unequivocally states she was

adequately informed of that risk by the warning, the manufacturer

has satisfied its duty to warn under the learned intermediary

doctrine.


        Defendants argue that plaintiff’s failure to warn claim fails

because the content of the IFU was not the proximate cause of

plaintiff’s injuries. Rec. Doc. 122-2 at 15. Defendants contend

because Dr. Mena does not recall reading the IFU, the learned

intermediary          doctrine      requires      summary   judgment    for     the

manufacturer. Id. (citing Pustejovsky v. Pliva, Inc., 623, F. 3d
                                           22
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 23 of 31



271, 277 (5th Cir. 2010) (holding plaintiff failed to produce

sufficient evidence showing manufacturer’s inadequate warning was

the producing cause when the prescribing physician testified she

did not recall reading the label)). Moreover, Dr. Mena would not

have changed his prescribing decision with any other warning. Id.

Defendant points to the life-and-death situation plaintiff faced

as the reason Dr. Mena made the medical decision to implant the

filter and the Eclipse was the only type of filter the hospital

had. Rec. Doc. 122-2 at 16.


     In response, plaintiff argues that defendants had multiple

avenues to warn Dr. Mena—aside from the IFU—including the sales

representatives visiting the hospital and the letters Bard wrote

to doctors about their filters. Rec. Doc. 186 at 24. Plaintiff

vigorously argues that the Eclipse filter had significantly higher

rates of fracture, migration, and perforation, than other filters

and these “non-obvious risks” of injury were not disclosed in

defendants’ warnings. Id. 25-26. Moreover, defendants conducted

the studies and analyses themselves and the risk of failure was

statistically significantly higher. Id. at 26. Dr. Mena testified

that had he been provided with this information, he would have

gone to the hospital to get a different filter to use. Id. at 33.




                                    23
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 24 of 31



      Because a manufacturer’s duty to warn is a continuing one, a

genuine issue of material fact exists whether the increased rate

of failure of the Eclipse filter rendered defendants’ warnings

inadequate. Therefore, summary judgment is inappropriate at this

time and this question should be left for the jury to decide.


         3.   Breach of Express Warranty

      A product is unreasonably dangerous when it does not conform
      to an express warranty made at any time by the manufacturer
      about the product if the express warranty has induced the
      claimant or another person or entity to use the product and
      the claimant’s damage was proximately caused because the
      express warranty was untrue. LA. STAT. ANN. § 2800.58.

      To survive summary judgment on an express warranty claim under

LPLA, plaintiff is required to demonstrate or provide evidence to

create    genuine   issue   of   material    fact   regarding   whether    (1)

manufacturer made an express warranty regarding the product, (2)

plaintiff was induced to use the product because of that warranty,

(3) the product failed to conform to that express warranty, and

(4)   plaintiff’s    damages     were    proximately   caused   because    the

express warranty was untrue. Broussard v. Procter & Gamble Co.,

463 F. Supp. 2d 596 (W.D. La. 2006). It is not necessary for a

plaintiff to cite to a specific express warranty in order to state

claim for breach of express warranty under LPLA, but he must make

more than a general reference to them. Baudin v. AstraZeneca

Pharms. LP, 413 F.Supp. 3d 498, 511 (W.D. La. 2017).

                                        24
   Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 25 of 31



     Plaintiff points to multiple statements within the IFU but

does not provide evidence that such statements ever induced Dr.

Mena, him, or his wife to use the Eclipse filter. In fact, Dr.

Mena testified that the only factor causing him to use the specific

filter was the fact that it was the only IVC filter the hospital

had available. Rec. Doc. 159-1 at 9. Therefore, plaintiff’s breach

of express warranty claim must fail.


     B. Plaintiff’s Motion for Partial Summary Judgment

     Plaintiff moves this court for partial summary judgment on

six of defendants’ affirmative defenses: (1) sole proximate

cause; (2) assumption of the risk; (3) failure to mitigate; (4)

contributory negligence and/or comparative fault of plaintiff;

(5) comparative fault of non-parties; and (6) superseding and/or

intervening causes. Rec. Doc. 102 at 1.        For the following

reasons, this court finds summary judgment inappropriate at this

time.


     Under Louisiana law, a tort victim has an affirmative duty

to make every reasonable effort to mitigate his or her damages.

Campbell v. Robinson, 10 So. 3d 346, 349 (La. Ct. App. 2009)

(citing to La. Civ. Code art. 2002); MB Industries, LLC v. CNA

Insurance Co., 74 So. 3d 1173, 1181 (La. 2011). This duty to

mitigate requires that the plaintiff take reasonable steps to


                                    25
  Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 26 of 31



minimize the consequences of his injuries. Id. A patient may

breach their duty to mitigate by failing to follow reasonable

orders from their physician. Bacle v. Wade, 607 So. 2d 927, 935

(La. Ct. App. 1992). Plaintiff argues that the record shows he

routinely sought medical care for the medical conditions he

experienced and there is no evidence that anything he did or

failed to do caused his injuries. Rec. Doc. 102-1 at 4. But

plaintiff did not seek medical treatment related to his Filter

for five years following implantation. Even after the fractured

strut was identified through CT imaging, Plaintiff disregarded

his treating physician’s advice to schedule a subsequent CT scan

in three months and did not schedule another imaging study until

three years later. Further, on December 19, 2019, Plaintiff’s

treating physician recommended Plaintiff schedule further

follow-up imaging in six months. To date, Plaintiff still has

not scheduled any follow-up imaging despite his physician’s

recommendation fifteen months ago, and his bringing these

claims.


     Under Louisiana law, assumption of risk as an affirmative

defense is subsumed into Louisiana’s comparative negligence

regime. Murray v. Ramada Inns, Inc., 521 So. 2d 1123, 1132- 33

(La. 1988) ; La. Civ. Code art. 2323 (applying comparative

negligence “to any claim for recovery of damages for injury,
                                   26
  Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 27 of 31



death, or loss asserted under any law or legal doctrine or

theory of liability, regardless of the basis of liability.”).

Assumption of the risk looks at Plaintiff’s conduct and is “in

reality a form of contributory negligence.” Murray, 521 So. 2d

at 1125. The fact that a plaintiff was aware of the risk(s) is a

factor to be considered in assessing percentages of fault. Id.

at 1134.


     Plaintiff, through his wife, provided all appropriate

consent to the implant of an inferior vena cava filter following

a discussion with Dr. Mena about the risks of the procedure. The

consent specifically acknowledged Dr. Mena informed Plaintiff of

“the risks of the proposed treatment/surgery” as well as the

“risks of no treatment.” Plaintiff accepted these risks by

choosing to go forward with the Filter procedure.


     Moreover, Plaintiff’s continued failure to abide by his

treating physician’s recommendations to undergo imaging studies,

as well as his failure to seek medical treatment for his alleged

anxiety and heart palpitations—the injuries alleged to be

attributable to the Filter—prevented Plaintiff from discovering

the condition of the Filter earlier in time and from receiving

medical care for the injuries he alleges to have suffered in

this case.


                                   27
  Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 28 of 31



     In product liability cases, a plaintiff must bring forth

clear and definite proof establishing the cause of his injury.

Todd v. State Through Dep’t of Soc. Servs., 699 So. 2d 35, 43

(La. 1997). Mere possibilities and speculation are insufficient

to prove causation to a reasonable degree of medical

probability. Richard v. Artigue, 87 So. 3d 997, 1005 (La. Ct.

App. 2012). Where there is more than one possible cause to a

plaintiff’s alleged injuries, a defendant is permitted to

present evidence as to any potential alternative and/or

intervening causes. In a product liability case with a failure

to warn claim at issue, the learned intermediary doctrine

applies, and a plaintiff must prove that the defendant failed to

warn (or inadequately warned) the physician of a risk associated

with the product that was not otherwise known to the physician,

and this failure to warn the physician was the proximate cause

of the plaintiff’s injuries. Stahl, 283 F. 3d at 265-266. To

prove a design defect, a plaintiff must show that his injury was

proximately caused by a characteristic of the product that

renders the product unreasonably dangerous in design. Id. at

261. And any alleged alternative intervening causes that break

the chain of causation are relevant and admissible to

Plaintiff’s claims, whether they be for alleged defect or

alleged failure to warn.

                                   28
  Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 29 of 31



     Bard’s expert Dr. Sarac opines that “it is more likely than

not that the implant procedure was not performed within the

standard of care and in accordance with the IFU for the Eclipse

device and was the cause of any resultant complication.” Dr.

Sarac further explains that “[d]espite Dr. Mena’s incorrect

implantation, the medical records reveal that no efforts were

made at the time of the procedure to rectify this by removing

the Filter and placing another one.” Plaintiff’s own case-

specific experts agree that Dr. Mena improperly placed the

filter, which increased the risk of complications.


     Under Louisiana law, a superseding intervening cause

exonerates a defendant in a products liability or negligence

action—whether the action is based on allegations of design

defect or failure to warn. See Guille v. Comprehensive Addiction

Programs, Inc., 735 So. 2d 775, 778 (La. Ct. App. 1999). A

proximate cause is any cause, which in natural and continuous

sequence is unbroken by any intervening cause. Hutto v. McNeil-

PPC, Inc., 79 So. 3d 1199, 1213 (La. Ct. App. 2011). Dr. Sarac

opined to a reasonable degree of medical probability and/or

certainty that the improper placement of the Filter was not

performed within the standard of care and “was the cause of any

resultant complication.”



                                   29
  Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 30 of 31



     Under Louisiana’s comparative fault regime, a plaintiff’s

recovery is reduced in accordance with the degree of negligence

is attributable to the person suffering the injury. La. Civ.

Code art. 2323(A). “Louisiana state courts and federal courts

have routinely held that pure comparative fault applies to LPLA

cases”. Allen v. C & H Distribs., LLC, 2013 WL 4506233, at *3

(W.D. La. Aug. 22, 2013) (citations omitted).


     Dr. Mena conceded he did not follow the IFU in several

material ways. Dr. Mena conceded that he did not measure

Plaintiff’s inferior vena cava prior to implanting the Filter.

SOMF at ¶36. Plaintiff’s expert, Dr. Hurst, opined that the

Filter should not be deployed unless the IVC has been properly

measured. Id. at ¶72. Dr. Mena conceded at his deposition that

he could not remember the amount of pressure that was used when

injecting the contract medium through the dilator and thus could

not confirm if it was more or less than 800 psi. Dr. Mena did

not see Plaintiff for any follow-up after the implantation and

conceded he, therefore, could not have had a discussion with the

Plaintiff about potential removal of the filter.


III. CONCLUSION

     IT IS ORDERED that defendants’ motion for summary judgment

is GRANTED IN PART and DENIED IN PART. All claims against


                                   30
  Case 2:19-cv-12497-ILRL-DPC Document 303 Filed 07/09/21 Page 31 of 31



defendants, except the claim for failure to warn, are hereby

DISMISSED.


     IT IS FURTHER ORDERED that plaintiff’s motion for partial

summary judgment on affirmative defenses is DENIED.


     New Orleans, Louisiana this 8th day of July, 2021




                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                   31
